DETAILED ACTION
This is the initial Office action for application SN 16/742,083 having an effective date of 14 January 2020 and a provisional priority date of 10 July 2018.  Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lettat et al (WO 2019/185315 A1), having a priority date of 28 March 2018.
Lettat et al [“Lettat”] disclose biomethane production by methanization (also referred to as anaerobic digestion) of agricultural waste or other organic waste for injection into a natural 2).  Depending on the organic matter and techniques used, Lettat teaches that the biogas contains about 30 to 75% by volume of methane, 15 to 60% of CO2, water (water-saturated biogas) and some trace elements (such as NH3, N2, O2, H2S, VOC, siloxanes).   
Depending on the level of purification envisaged, Lettat teaches that there are several ways of utilizing the biogas resulting from methanization such as: the combustion of biogas to produce heat, the combustion of biogas to produce electricity, the production of biomethane for injection into gas networks, the production of biomethane for vehicle fuel, and the production of biomethane for producing liquefied natural gas. 
The method disclosed in Lettat relates to pooled production of biomethane suitable for the centralized injection into the natural gas network using one or more biogas production sites Pi (wherein i being between 1 and n) comprising the following steps:
a) production of biogas by methanization of an organic feedstock at each production site Pi, 
b) partial purification, at each production site i, of the biogas produced including a partial carbon dioxide removal in order to obtain a partially purified biogas having a CH4 methane content of greater than 60% by volume at each production site Pi,
c) packaging of the partially purified biogas in gaseous or supercritical form at each production site Pi,

e) pooled additional purification of the partially purified biogasses collected in step d) at said site for additional purification in order to obtain a pooled stream of biomethane.
Lettat discloses that for each of the biogas production sites Pi, a step ai for biogas production, a step bi for partial purification of the biogas produced, and a step ci for packaging of the partially purified biogas.    
Lettat teaches that the organic feedstock may be selected from agricultural waste such as manure, sludge from wastewater treatment plants, bio-waste, agri-food industry effluents, alone or in admixture.  
Lettat discloses that the partially purified biogas may be packaged in supercritical form in step c) by means of compressing to a pressure of between 40 and 90 bar (580-1305 psi) and/or cooling to a temperature of between -82°C and 30°C.   
Thus the examiner is of the position that the process set forth in Lettat meets the limitations of the claimed method for producing a fuel comprising steps (a) – (e).  

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over PAGET et al (US 9,506,605).
PAGET et al discloses a process for producing biomethane intended for supplying a natural gas network from a plurality of biogas production plants, comprising the steps of producing, storing, purifying the biomethane, and then supplying the biomethane to the network.    
Specifically, PAGET et al disclose a process for producing biomethane intended for supplying a natural gas network from n biogas production plants Ii with I varying from 1 to n, comprising at least the following steps:
-for each of the biogas production plants Ii, a step (a) of producing biogas Pi,
-for each of the biogas production plants Ii, a step (b) of storing the biogas produced Pi,
-a step (c) of collecting all of the biogasses Pi produced and stored at each of the plants Ii vis a mobile collection device,
-a step (d) of purifying the biogas collected so as to produce biomethane, and
-a step (e) of injecting the biomethane into the natural gas network.  
See COL.2, L39-53.  
PAGET et al teach that biogas is a gas produced by the natural or controlled fermentation of plant or animal organic matter, and that it predominantly contains methane (CH4) and carbon dioxide (CO2), but also, in smaller proportions, water, nitrogen, hydrogen sulphide, oxygen, and other organic compounds in trace amounts.  COL.1, L35-40.  
PAGET et al teach that depending on the organic matter and techniques used, the proportion of the components differ, but on average biogas comprises from 30% to 75% methane, from 15% to 60% CO2, from 0 to 15% nitrogen, from 0 to 5% oxygen, and trace amounts of other compounds.  COL.1, L41-45. 
PAGET et al disclose that purifying the biogas includes removing CO2 and other impurities such as water, nitrogen, hydrogen sulphide, oxygen, and other organic compounds to produce bio-methane (CH4).   PAGET et al disclose that all or part of the device for purifying the collected biogas may be mobile.  COL.4, L4-32. See also COL.4, L37-43, wherein PAGET et al refers to partially purified biogas.   
PAGET et al teach that the mobile collection devices include a lorry (truck), a tank lorry, a river transport device, or a rail transport device.  
Thus the examiner is of the position that the process set forth in PAGET et al meets the limitations of the claimed method for upgrading biogas comprising obtaining biogas from a plurality of biogas sources, transporting to a biogas upgrading facility, upgrading the biogas, and injecting the upgraded biogas into a distribution system.  
Applicant’s claimed method appears to differ from PAGET et al by partially purifying the biogas by removing one or more components before transporting to the main biogas upgrading facility for further upgrading before injection into a distribution system.  However, the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of  obviousness as laid down in Graham. One such exemplary rationale that may support a conclusion of obviousness includes (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique (upgrading biogas by partially removing one or more contaminants) was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known method that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.  Thus the examiner is of the position that it would have been obvious to the skilled artisan to have partially upgraded biogas collected from different biogas sources before transporting to a main biogas upgrading facility, if so desired.  And that and the results obtained from partial upgrading would have been predictable to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
July 29, 2021